Exhibit 10.42
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
 
 


 
MANUFACTURING AND CLINICAL TRIAL AGREEMENT
 
BETWEEN
THE CHANCELLOR MASTERS AND SCHOLARS OF THE UNIVERSITY OF OXFORD
 
AND
 
TEKMIRA PHARMACEUTICALS CORPORATION
ON BEHALF OF ITSELF AND ITS WHOLLY OWNED AFFILIATE,
PROTIVA BIOTHERAPEUTICS INC.
 


 


 


 
DATED DECEMBER 18TH, 2014
 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
 
Article 1 Interpretation
1
1.1   Definitions
1
   
Article 2 Engagement
7
2.1   Appointment of TEKMIRA
7
2.2   Change Orders
7
2.3   OXFORD performance of the Clinical Trial
7
2.4   TEKMIRA performance of Clinical Trial activities
8
   
Article 3 Manufacturing Services
8
3.1   Use of Materials and Investigational Medicinal Product
8
3.2   Storage
8
3.3   Transport and Risk of Loss
8
3.4   Reporting and Records
9
   
Article 4 Compensation
9
4.1   Costs, Invoicing, Payment and Audit
9
4.2   Future Development and Use of the Investigational Medicinal Product
10
   
Article 5 Regulatory Compliance, Support and Responsibilities
10
5.1   Anti-Bribery
10
5.2   Clinical Samples
10
5.3   Regulatory Support
11
5.4   Responsibilities
11
5.5   Records, Audits and Inspections
11
5.6   Variation
12
   
Article 6 Clinical Trial
12
6.1   Protocol Development
12
6.2   Conduct of Clinical Trial
13
6.3   Personnel
13
6.4   Ethical and Regulatory Approvals
13
6.5   Trial Sites
14
6.6   Data Protection
14
6.7   Pharmacovigilance
14
6.8   Insurance
15
   
Article 7 Intellectual Property
15
7.1   Background IP
15
7.2   Arising IP
15
7.3   Perfection of Ownership Rights
16
   
Article 8 Confidentiality
16
8.1   Confidentiality Obligations
16
8.2   Publication
17
8.3   No License
18
8.4   Return of Confidential Information
19
   

 
 
i

--------------------------------------------------------------------------------

 
Article 9 Representations, Warranties  and  Covenants
19
9.1   Mutual Representations and Warranties
19
9.2   Individual Representations and Warranties
19
9.3   Disclaimers
19
9.4   No Implied Warranties
20
   
Article 10 LIABILITY
20
10.1   OXFORD
20
10.2   TEKMIRA
20
10.3   Conditions
20
10.4   LIMITATION OF LIABILITY
21
   
Article 11 Term and Termination
22
11.1   Term
22
11.2   Cancellation or Termination by OXFORD
22
11.3   Termination for Cause
23
11.4   Other Remedies
23
11.5   Continuing Obligations
23
11.6   Alternate Remedies
23
   
Article 12 General Provisions
24
12.1   Publicity and Advertising
24
12.2   Amendment
24
12.3   Assignment and Subcontracting
24
12.4   Counterparts
24
12.5   Entire Agreement and Exhibits
24
12.6   Force Majeure
24
12.7   Further Acts
25
12.8   Governing Law
25
12.9   Sale of Goods
25
12.10   Notice
25
12.11   Severability
26
12.12   Waiver
26
12.13   Survivorship
26

 
 
 
 
ii

--------------------------------------------------------------------------------

 
MANUFACTURING AND CLINICAL TRIALAGREEMENT
 
This  MANUFACTURING AND CLINICAL TRIAL AGREEMENT is made as of this 18th day of
December, 2014) (the “Effective Date”) between Tekmira Pharmaceuticals
Corporation, on behalf of itself and its wholly owned Affiliate, Protiva
Biotherapeutics, Inc. (collectively “Tekmira”), each a B.C. corporation having
its principal place of business at 100-8900 Glenlyon Way, Burnaby, B.C.V5J 5J8,
Canada, and The Chancellor Masters and Scholars of the University of Oxford
(“OXFORD”) whose administrative address is University Offices, Wellington
Square, Oxford, OX1 2JD.
 
WHEREAS:
 
A.  
TEKMIRA is in the business of developing, testing, registering, and
commercializing proprietary pharmaceutical products and is the developer of
TKM-Ebola, an experimental drug product targeting the Ebola virus.

 
B.  
OXFORD is established for the advancement of learning by teaching and research
and its dissemination by every means; and it undertakes clinical research in
relation to the diagnosis, treatment and prevention of disease and the
improvement of healthcare.

 
C.  
OXFORD wishes to conduct an investigator-led clinical trial currently entitled
“Rapid Assessment of Potential Interventions & Drugs for Ebola (RAPIDE) – TKM”
and wishes to purchase from TEKMIRA, and TEKMIRA wishes to manufacture and
supply to OXFORD, TKM-Ebola and associated components for use in such clinical
trial to be conducted by OXFORD or its designee in West Africa, all in
accordance with the terms and conditions set forth in this Agreement.

 
NOW, THEREFORE, in consideration of the covenants, rights and obligations
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
Article 1 Interpretation
 
1.1  
Definitions

 
For the purposes of this Agreement, the following terms will have the meanings
set forth below.
 
1.1.1  
“Academic and Research Purposes” means research, teaching or other scholarly use
which is undertaken for the purposes of education and research.

 
1.1.2  
“Affiliate” means, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For purposes hereof, the term “controlled” (including the terms
“controlled by” and “under common control with”), as used with respect to any
Person, will mean the direct or indirect ability or power to direct or cause the
direction of the management and policies of such Person or otherwise direct the
affairs of such Person, whether through ownership of securities representing
fifty percent (50%) or more of the votes that may be voted at a meeting of
shareholders of such Person, by contract or otherwise.

 
1.1.3  
“Adequate Procedures” has the meaning set out in section 7(2) of the Bribery Act
2010 and any guidance issued under section 9 of that Act.

 
1.1.4  
“Adverse Reaction” means any untoward and unintended response in a Trial Subject
to the Investigational Medicinal Product which is related to any dose
administered to that Trial Subject.

 
1.1.5  
“Agreement” means this Manufacturing and Clinical Trial Agreement and all
Exhibits attached hereto.

 
 
1

--------------------------------------------------------------------------------

 
1.1.6  
“Applicable Requirements” means the terms of this Agreement, the terms of the
Ethics Committee Opinion, the Protocol, the terms of the Regulatory Approval,
and all applicable laws, regulations, professional standards and good practice
(including, where applicable, GCP and cGMP).

 
1.1.7  
“Arising IP” means any and all Intellectual Property Rights arising from the
conduct of the Clinical Trial other than TEKMIRA IP.

 
1.1.8  
“Associated Person” has the meaning set out in section 8 of the Bribery Act
2010.

 
1.1.9  
Background IP” means any and all Intellectual Property Rights owned by or
licensed to a Party:

 

 
(a)
existing prior to the date of this Agreement; and/or

 

 
(b)
developed or acquired independently of this Agreement without use of or reliance
upon the Confidential Information of the other Party.

 
1.1.10  
“Business Day” means any day other than a Saturday, Sunday and statutory holiday
in the Province of British Columbia, Canada and in London, England.

 
1.1.11  
“cGMP” and “current Good Manufacturing Practice” means all applicable
principles, guidelines and guidance for current good manufacturing practice as
found in:

 

 
(a)
the International Conference on Harmonization of Technical Requirements for the
Registration of Pharmaceuticals for Human Use ICH Tripartite Guideline Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients Q7 (also
published as CPMP/ICH/4106/00, 10 November 2000);

 

 
(b)
the applicable provisions of Directive 2003/94/EC and further guidance as
published by the European Commission in Volume 4 of The rules governing
medicinal products in the European Union;

 

 
(c)
foreign equivalents of the foregoing; and

 

 
(d)
 all other legal provisions, regulations, decisions or guidance of competent
authorities which are applicable to any sites involved in the manufacture,
quality control, quality assurance or supply of the Investigational Medicinal
Product.

 
1.1.12  
“Chief Investigator” means Dr Peter Horby or any successor appointed by OXFORD
in accordance with Section 6.3.1, who shall be the person who takes primary
responsibility for the conduct of the Clinical Trial on behalf of OXFORD.

 
1.1.13  
“Clinical Patient Care” means diagnosing, treating and/or managing the health of
persons under the care of an individual having the right to use the Arising
Intellectual Property.

 
1.1.14  
“Clinical Samples” means any biological material collected from a Trial Subject
in the course of conducting the Clinical Trial.

 
1.1.15  
“Clinical Trial” means the clinical trial currently entitled “Rapid Assessment
of Potential Interventions & Drugs for Ebola (RAPIDE) - TKM” as more fully
described in the Protocol.

 
1.1.16  
“Confidential Information” means all proprietary or confidential information and
materials, patentable or otherwise, of a Party or any of its Affiliates which
are disclosed by or on behalf of such Party or any of its Affiliates to the
other Party under the Non-Disclosure Agreement, or this Agreement and in
connection with the Clinical Trial and clearly identified as “confidential” at
the time of disclosure (or, if disclosed orally, identified as “confidential” at
the time of disclosure and confirmed as such in writing within thirty (30) days
of such oral disclosure).

 
 
2

--------------------------------------------------------------------------------

 
1.1.17  
“Consent Documents” means the information sheet which is to be provided to
prospective Trial Subjects and the consent form which is to be signed by Trial
Subjects in order to indicate their willingness to participate in the Clinical
Trial.

 
1.1.18  
“Consortium Collaborator” means each of OXFORD’s collaborators for the Clinical
Trial, which may include Médecins Sans Frontières (MSF), the World Health
Organization (WHO), Institut Pasteur, Institut Pasteur de Dakar, Fondation
Mérieux, and such other Person(s) as OXFORD may collaborate with from time to
time for purposes of the Clinical Trial.

 
1.1.19  
“Contingency Fund” shall have the meaning set forth in Section 4.1.3.

 
1.1.20  
“Damages” means any costs, losses, claims, liabilities, fines, penalties,
damages and expenses, court costs, and reasonable fees and disbursements of
counsel, incurred by a Party hereto.

 
1.1.21  
“Data” means all anonymous or pseudonymous information, which is not the product
of analysis or interpretation, relating to the clinical findings or observations
in the Clinical Trial necessary for the evaluation of the Investigational
Medicinal Product, but excludes Safety Information and Trial Subject medical
records located at the Trial Sites.

 
1.1.22  
“Data Controller” has the meaning set out in section 1(1) of the DPA.

 
1.1.23  
“Deposit” has the meaning set forth at Section 4.1.2.

 
1.1.24  
“Disclosing Party” has the meaning set out in Section 8.1.3(b).

 
1.1.25  
“Dollars” and “$” mean the lawful currency of the United States of America.

 
1.1.26  
“DPA” means the Data Protection Act 1998.

 
1.1.27  
“DSUR” means a development safety update report, prepared in accordance with
applicable law and the International Conference on Harmonization of Technical
Requirements for the Registration of Pharmaceuticals for Human Use ICH
Harmonized Tripartite Guideline: Development Safety Update Report E2F (17 August
2010).

 
1.1.28  
“Ethics Committee” means an independent body appointed in accordance with
applicable law, whose responsibility is to protect the rights, safety and
wellbeing of the Trial Subjects and to provide public assurance of that
protection by, among other things, expressing an opinion on the Clinical Trial.

 
1.1.29  
“Ethics Committee Opinion” means, in relation to the conduct of the Clinical
Trial a current and valid favourable opinion expressed by an applicable Ethics
Committee, setting out, among other things, the terms and conditions of its
approval.

 
1.1.30  
“FOI Legislation” means the Freedom of Information Act 2000 and the
Environmental Information Regulations 2004.

 
1.1.31  
“Funding” means the funding provided by the Wellcome Trust in support of the
Clinical Trial (grant reference 106491/Z/14/Z).

 
1.1.32  
“GCP”  means all applicable principles, guidelines and guidance for current good
clinical practice as found in:

 
 
3

--------------------------------------------------------------------------------

 

 
(a)  
the Declaration of Helsinki – Ethical Principles for Medical Research Involving
Human Subjects, adopted by the World Medical Assembly in June 1964, as amended
by the General Assembly of the Association in October 1975, October 1983,
September 1989, and October 1996. The Parties acknowledge that later amendments
have not been accepted under applicable law and are excluded from this Agreement
until such time as they are accepted under applicable law;

 

 
(b)  
the International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use ICH Tripartite Guideline for Good
Clinical Practice E6(R1) (also published as CMP/135/95, 1 July 1996);

 

 
(c)  
the applicable provisions of the Medicines for Human Use (Clinical Trials)
Regulations 2004 and further guidance as published by the UK Medicines and
Healthcare products Regulatory Agency;

 

 
(d)  
the applicable provisions of Directives 2001/20/EC and 2005/28/EC, and further
guidance as published by the European Commission in Volume 10 of The rules
governing medicinal products in the European Union; and;

 

 
(e)  
all other legal provisions, regulations, decisions or guidance of competent
authorities which are applicable to the conduct of the Clinical Trial.

 
1.1.33  
“Indemnified Person” means a TEKMIRA Indemnitee or an OXFORD Indemnitee.

 
1.1.34  
“Infusion Kit” means the infusion kit to be used for the administration of
Investigational Medicinal Product and having the components described in Exhibit
1.1.34.

 
1.1.35  
“Intellectual Property” means the patents, patent applications, including
without limitation, Arising IP, TEKMIRA Arising IP, utility, model and design
patents and certificates of invention and all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions (including supplemental
protection certificates), additions, registrations or confirmations to or of any
such patent applications and patents, trade names, trademarks, copyright, trade
secrets, trade dress, industrial and other designs, trade secrets, improvements,
Know-How, and other forms of intellectual property, all whether or not
registered or protected, or capable of such registration or protection.

 
1.1.36  
“Investigational Medicinal Product Dossier” means TEKMIRA’s dossier on each
Investigational Medicinal Product to be used in the Clinical Trial, compiled in
accordance with applicable law and submitted by TEKMIRA to the United States
Food and Drug Administration or any successor agency thereof (“FDA”) in support
of an application for Regulatory Approval.

 
1.1.37  
“Investigator” means a person (including, if applicable, the Chief Investigator)
responsible for the conduct of the Clinical Trial at a Trial Site and, if the
Clinical Trial is conducted by a team of persons at a Trial Site, the person
responsible for that team.

 
1.1.38  
“Investigational Medicinal Product” means TKM-Ebola presented in wet format,
targeting the Guinea variant of the Ebola virus having the product description
set forth in Exhibit 1.1.38.

 
1.1.39  
“Investigator Brochure” means the investigator brochure provided by TEKMIRA
containing a detailed description of the Investigational Medicinal Product’s
chemical structure and siRNA sequence, and a summary of the clinical and
non-clinical data related to TKM-Ebola provided by TEKMIRA prior to the
commencement of the Clinical Trial, as well as any revisions thereto that may be
delivered during the course of the Clinical Trial.

 
 
4

--------------------------------------------------------------------------------

 
1.1.40  
“Know-How” means, to the extent not generally known, any and all non-patentable
technical, scientific and other know-how and information, trade secrets,
knowledge, technology, means, methods, processes, procedures, practices,
formulas, instructions, skills, and/or techniques (however recorded or
preserved).

 
1.1.41  
“Manufacture” or “Manufacturing” means, with respect to the Investigational
Medicinal Product, all or a portion of the activities associated with the
production and processing of such Investigational Medicinal Product, including
without limitation, project planning, procurement of components, consumables
and/or raw materials, vendor qualification, batch record development,
manufacture, quality control testing, quality assurance, storage and shipping.

 
1.1.42  
“Non-Disclosure Agreement” means the Non-Disclosure Agreement dated effective
August 19, 2014 between TEKMIRA and the International Severe Acute Respiratory
and Emerging Infection Consortium at OXFORD.

 
1.1.43  
“OXFORD Indemnitee” has the meaning set forth in Section 10.2.

 
1.1.44  
“OXFORD Protocol” and “Protocol” means the protocol to be used in the Clinical
Trial, which protocol may be based in whole or in part on the TEKMIRA
Protocol.  For avoidance of doubt, all references to the term “Protocol” shall
mean the OXFORD Protocol.

 
1.1.45  
“Party” means OXFORD or TEKMIRA, and “Parties” means OXFORD and TEKMIRA.

 
1.1.46  
“Person” means a natural person, corporation, partnership, trust, joint venture,
limited liability company, non-governmental organization, or any other legal
entity.

 
1.1.47  
“Personal Data” has the meaning set out in section 1(1) of the DPA and relates
only to Personal Data, or any part of such Personal Data, of which OXFORD is a
Data Controller and which it has obtained in the course of conducting the
Clinical Trial.

 
1.1.48  
“Personnel” means the Chief Investigator and any Investigator or other
individuals involved in the conduct of the Clinical Trial, whether or not
employed by OXFORD.

 
1.1.49  
“Pharmacovigilance” means the science and activities relating to the detection,
assessment, understanding and prevention of adverse events or any other
drug-related problem, or any updated definition published by the World Health
Organization from time to time.

 
1.1.50
 “Tekmira Protocol” means TEKMIRA’s treatment protocol entitled “Treatment
Protocol for Use of TKM-130803 Injection in Patients with Confirmed or Suspected
Ebola Virus Infection” provided by TEKMIRA to OXFORD.

 
1.1.51  
“Receiving Party” has the meaning set out in Section 8.1.3(b).

 
1.1.52  
“Regulatory Approval” means, in relation to the conduct of the Clinical Trial,
any current and valid grant, renewal, validation, authorization, certificate
and/or registration of a Regulatory Authority required under applicable law.

 
1.1.53  
“Regulatory Authorities” means the United States Food and Drug Administration or
any successor agency thereof (“FDA”), the European Medicines Agency (“EMA”) and
any other like governmental authorities in West Africa regulating the
importation, distribution, and/or use of therapeutic substances.

 
1.1.54  
“Relevant Requirements” means all applicable laws relating to anti-bribery and
anti-corruption, including the Bribery Act 2010, in connection with a Party’s
conduct under this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
1.1.55  
“Representatives” means, with respect to TEKMIRA, its Affiliate and their
respective directors, officers, employees, consultants, advisors, contractors
and agents; and with respect of OXFORD, each Consortium Collaborator and their
respective directors, officers, employees, consultants, advisors, contractors
and agents (including, where appropriate, students).  For clarity,
“Representatives” includes “Personnel” as defined above.

 
1.1.56  
“Regulatory Support” means (a) the design and performance of stability studies
for the Investigational Medicinal Product, and (b) the updating of
Investigational Medicinal Product regulatory filings with data generated from
said stability studies.

 
1.1.57  
 “Results” means any and all discoveries, theories, Know-How, computer software,
notes, chemical compounds, biological material, models, prototypes, drawings,
information, Data, analyses, case report forms, analytical results,
interpretations, results and reports (other than Trial Subject medical records
located at the Trial Sites) generated in the course of conducting the Clinical
Trial, whether preliminary or final.

 
1.1.58  
“Safety Information” means all filings, submissions and reports concerning the
safety of the Investigational Medicinal Product or Pharmacovigilance with or to
any Regulatory Authority or Ethics Committee, or a body designated or recognized
by any Regulatory Authority or Ethics Committee for such purposes.

 
1.1.59  
“Service Fees” means the fees in US Dollars to be paid by OXFORD to TEKMIRA for
the provision of Services as more fully described in Section 4.1.

 
1.1.60  
“Services” means the (a) Manufacture and supply of cGMP grade Investigational
Medicinal Product sufficient to provide a full treatment course to one hundred
(100)  patients based on estimated batch yield and clinical dose as dictated by
body weight, (b) supply of approximately one hundred (100) single use Infusion
Kits necessary for gravity fed intravenous infusion, (c) Regulatory Support, and
(d) provision of a TEKMIRA Protocol, Investigator Brochures, and instructions
for the handling and storage of Investigational Medicinal Product and for the
use of Infusion Kits.

 
1.1.61  
“Sponsor” means OXFORD, as the Party taking responsibility for the initiation,
management and financing (or arranging the financing) of the Clinical Trial, and
the regulatory responsibilities which accompany the role.

 
1.1.62  
“TEKMIRA Arising IP” means (a) any and all Arising IP relating directly to any
development of the Investigational Medicinal Product that would, if practiced,
infringe TEKMIRA’s Background IP in the Investigational Medicinal Product and
(b) all improvements and/or modifications directed to Tekmira IP regardless of
the Representative making such improvements and/or modifications.

 
1.1.63  
“TEKMIRA Confidential Information” means the TKEMIRA Protocol, Investigator
Brochure, TEKMIRA IP, TEKMIRA Arising IP, stability study design, data and
results, and any part or whole of the sum of all images, data, records, reports,
charts, information and documentation in physical, electronic or other form
which are comprised of and/or derived from Confidential Information,
Intellectual Property and/or materials disclosed or provided by or on behalf of
TEKMIRA.

 
1.1.64  
“TEKMIRA Indemnitee” has the meaning set forth in Section 10.1.

 
1.1.65  
“TEKMIRA IP” means (a) all materials, information and Confidential Information
disclosed and/or supplied by TEKMIRA or its Representatives to OXFORD or
OXFORD’s Representatives, and (b) all patents and patent applications owned or
controlled by TEKMIRA whether or not disclosed to OXFORD.

 
1.1.66  
“Term” shall have the meaning set forth in Section 11.1.

 
 
6

--------------------------------------------------------------------------------

 
1.1.67  
“Trial Site” means any hospital, health centre, clinic, surgery or other
establishment, treatment center or facility where the trial or any part of it is
carried out.

 
1.1.68  
“Trial Site Agreement” means the agreement entered into between OXFORD and each
Trial Site (or the legal entity controlling the Trial Site) to govern the
activities to be performed at that Trial Site in accordance with the Protocol.

 
1.1.69  
Trial Subject” means an individual, whether a patient or not, who participates
in the Clinical Trial:

 

 
(a)  
as a recipient of the Investigational Medicinal Product or of some other
treatment or product; or

 

 
(b)  
without receiving any treatment or product, as a control.

 
1.1.70  
“Wellcome Trust” shall mean the UK charity who are providing funding to OXFORD
in support of the Clinical Trial (including in support of the Services provided
under this Agreement).

 
Article 2 Engagement
 
2.1  
Appointment of TEKMIRA

 
OXFORD hereby engages TEKMIRA to provide Services and Regulatory Support to
facilitate the conduct of the Clinical Trial, at OXFORD’s sole cost and
expense.  TEKMIRA hereby agrees to perform the Services and provide the
Regulatory Support in accordance with the estimated time frames set forth in
Exhibit 2.1.  TEKMIRA shall commence procurement of raw materials and components
within one (1) Business Day of TEKMIRA’s receipt of the Deposit.
 
2.2  
Change Orders

 
If OXFORD desires to change any aspect of the Services, including, without
limitation, any change to the variant of the Ebola virus to be targeted or the
quantity of Investigational Medicinal Product to be delivered, OXFORD shall
notify TEKMIRA in writing as soon as reasonably possible setting forth the
nature of such change.  TEKMIRA shall respond in writing as soon as reasonably
possible to inform what effect, if any, such required change may have on the
Service Fees, time frame or other parameter governing the delivery of Services,
and the Parties shall make good faith efforts to execute a mutually agreeable
change order (“Change Order”) as soon as reasonably possible.  No Change Order
will be effective unless and until it has been signed by an authorized officer
of each Party.  If agreed between the Parties, TEKMIRA shall continue to provide
Services during the Parties’ investigation or negotiation of such Change Order,
provided such efforts would facilitate the completion of the work envisioned in
the proposed Change Order.
 
2.3  
OXFORD performance of the Clinical Trial

 
2.3.1
It is the intention that OXFORD shall be the Sponsor of Clinical Trials
utilizing the Investigational Medicinal Product, subject to obtaining all
required approvals and in accordance with applicable law and regulatory
requirements.  If OXFORD is not the Sponsor, TEKMIRA shall have the right to
either approve the assignment of this Agreement by OXFORD, or enter into a
Clinical Trial Agreement with the sponsor of the Clinical Trial. OXFORD shall
use its best efforts to conduct the Clinical Trial in accordance with the
Applicable Requirements.

 
2.3.2
Although Oxford will conduct any Clinical Trials in accordance with 2.3.1, the
Parties acknowledge and agree that Oxford does not undertake that any work
carried out under or pursuant to this Agreement will lead to any particular
result, nor is the success of such work guaranteed.

 
 
7

--------------------------------------------------------------------------------

 
2.4  
TEKMIRA performance of Clinical Trial activities

 
2.4.1
To the extent that OXFORD delegates any activity to TEKMIRA under this Agreement
for which OXFORD has regulatory responsibility under applicable law, TEKMIRA
shall carry out such regulatory activity in accordance with the Applicable
Requirements. The following activities are hereby delegated to TEKMIRA:

 
(a)           the Manufacture and supply of the Investigational Medicinal
Product and the Infusion Kit;
 
(b)           the preparation and supply of the Investigator’s Brochure;
 
(c)           the preparation and supply of the Investigational Medicinal
Product Dossier;
 
(d)           the preparation and supply of the DSUR.
 


 
Article 3  Manufacturing Services
 
3.1  
Use of Materials and Investigational Medicinal Product

 
OXFORD agrees that it shall use all reasonable endeavours to:
 
3.1.1  
control and use Investigational Medicinal Product, Infusion Kits and TEKMIRA
Confidential Information in compliance with this Agreement;

 
3.1.2  
use Investigational Medicinal Products, Infusion Kits and TEKMIRA Confidential
Information solely in the performance of the Clinical Trial and for no other
purpose whatsoever;

 
3.1.3  
except with the prior written consent of TEKMIRA not distribute or release any
Investigational Medicinal Product, Infusion Kits, TEKMIRA Confidential
Information or TEKMIRA IP, to any Person other than those Persons who require
access to same for the conduct of the Clinical Trial, unless to any Regulatory
Authorities as part of a statutory request, in which latter case, OXFORD shall
promptly notify TEKMIRA in writing of such request;

 
3.1.4  
not duplicate or reverse engineer, or in any other way attempt to determine the
identity, chemical composition or sequence of the Investigational Medicinal
Product; and

 
3.1.5  
inform each Consortium Collaborator in writing of their obligation to comply
with this Section 3.1.

 
3.2  
Storage

 
OXFORD shall use all reasonable endeavours to maintain (or procure that the same
are maintained at Trial Sites) adequate facilities for the storage of
Investigational Medicinal Product and Infusion Kits, store Investigational
Medicinal Product in accordance with the storage and handling specifications,
and maintain handling and storage records pertaining thereto.
 
3.3  
Transport and Risk of Loss

 
3.3.1  
TEKMIRA will package, label and ship the Investigational Medicinal Product using
TEKMIRA’s standard shipping, packaging and labeling procedures, which labeling
procedures shall conform with FDA requirements, and shall ship Investigational
Medicinal Product to the address specified in the Shipping Details (as defined
in Exhibit 3.3.1), in accordance with TEKMIRA’s packing and shipping
specifications.  Shipment will be DAP (Incoterms 2010) and subject to the
provisions of Exhibit 3.3.1.

 
 
8

--------------------------------------------------------------------------------

 
3.3.2  
TEKMIRA shall purchase sufficient insurance coverage for fire and related perils
in respect of property damage for replacement value for the period of time
during which raw materials and components funded by the Deposit is located at
TEKMIRA’s facilities, which coverage includes, amongst other things, accidental
damage, malicious damage, and fire.

 
3.4  
Reporting and Records

 
In order to enable TEKMIRA to comply with its regulatory obligations to
Regulatory Authorities worldwide:
 
3.4.1  
OXFORD will keep TEKMIRA advised of the status of the Clinical Trial through
regular telephone conversations and E-mails and will share with TEKMIRA in a
timely manner, all Results and observations made during the Clinical
Trial.  OXFORD shall have the right to remove all patient identifiers prior to
disclosure of any Results in accordance with the DPA and other privacy laws.  In
the event of a serious adverse event, OXFORD shall notify TEKMIRA immediately,
but in no case more than twenty-four (24) hours following the occurrence of such
serious adverse event.

 
3.4.2  
OXFORD will keep complete and accurate written records of the status and
progress of each patient in the Clinical Trial in accordance with the OXFORD
Protocol and on the receipt and disposition of Investigational Medicinal
Product, and make same available to TEKMIRA upon TEKMIRA’s reasonable request
subject to OXFORD’s right to remove all patient identifiers prior to disclosure
in accordance with the DPA and other privacy laws.   For the purposes of the
communications contemplated in this Section 3.4, OXFORD’s primary contact shall
be Dr. Peter Horby, and TEKMIRA’s primary contact shall be Dr. Mark Kowalski.

 
Article 4 Compensation
 
4.1  
[***]

 
4.1.1  
[***].

 
4.1.2  
[***].

 
4.1.3  
[***].

 
4.1.4  
[***].

 
4.1.5  
[***].

 
4.1.6  
[***].

 
4.2  
Future Development and Use of the Investigational Medicinal Product

 
If the Investigational Medicinal Product is shown to be safe and
efficacious, TEKMIRA agrees that it shall use reasonable endeavors to, through
itself of its designees, (a) make the Investigational Medicinal Product
available for further research purposes (in so far as production capacity
allows) to evaluate the use of the Investigational Medicinal Product in patients
with Ebola Virus Disease including investigations of safety and efficacy; (b)
seek registration of the Investigational Medicinal Product for use in patients
with Ebola Virus Disease with appropriate regulatory authorities; and (c) make
the Investigational Medicinal Product available for procurement by relevant
parties, international agencies, and/or governments of any country classified as
a low or lower middle income country by the Organization for Economic
Co-operation and Development affected by Ebola Virus Disease in sufficient
quantities to meet demand (in so far as production capacity allows) [***].
 
 
9

--------------------------------------------------------------------------------

 
Article 5 Regulatory Compliance, Support and Responsibilities
 
5.1  
Anti-Bribery

 
5.1.1  
Each Party shall:

 

 
(a)
comply with all Relevant Requirements;

 

 
(b)
have and shall maintain in place throughout the Term its own policies and
procedures, including Adequate Procedures under the Relevant Requirements, to
ensure compliance with the Relevant Requirements and will enforce them where
appropriate; and

 

 
(c)
promptly report to the other Party any request or demand for any undue financial
or other advantage of any kind received by it in connection with this Agreement.

 
5.1.2  
Each Party shall ensure that any Associated Person who it involves in the
performance of any obligations under this Agreement and/or the provision of
support services does so only on the basis of a written agreement which imposes
on and secures from such Associated Person terms equivalent to those imposed on
the Parties under this Section 5.1.

 
5.1.3  
The Parties acknowledge and agree that any breach of this Section 5.1 (however
trivial) shall be deemed to be an irremediable material breach of this
Agreement.

 
5.2  
Clinical Samples

 
5.2.1  
 All Clinical Samples shall, unless otherwise agreed in writing, be held under
the custodianship of OXFORD with any storage and transfer to be always in
accordance with all Applicable Requirements. OXFORD shall exercise its rights
and duties as custodian of the Clinical Samples in accordance with the relevant
Trial Subject Consent Documents, any relevant Ethics Committee Opinion,
Applicable Requirements and this Section 5.2.

 
5.2.2  
All use of the Clinical Samples, other than for the purposes of the Clinical
Trial, shall be subject to a determination as to the safety and scientific
validity of the proposed use of the Clinical Samples (taking into account the
quantity of the Clinical Samples available). The final decision in relation to
such use shall be taken by OXFORD, as custodian of the Clinical Samples, always
in accordance with the Trial Subject Consent Documents and all Applicable
Requirements.

 
5.3  
Regulatory Support

 
5.3.1  
TEKMIRA will be responsible for (a) designing and implementing stability study
protocols for the testing of Investigational Medicinal Product and reporting
out-of-specification results, if any, to OXFORD during the duration of the
Clinical Trial; and (b) updating TEKMIRA’s regulatory filings for the
Investigational Medicinal Product with all results generated in the performance
of the stability studies.  Parameters for the stability study design are set
forth in Exhibit 5.3.1 attached hereto.

 
5.4  
Responsibilities

 
5.4.1  
TEKMIRA will be responsible for maintaining and fulfilling all cGMP requirements
that are imposed upon TEKMIRA as the Manufacturer of the Investigational
Medicinal Product.

 
5.4.2  
OXFORD will be responsible for (a) obtaining and maintaining all applicable
permits (including informed patient consent), licenses and such approvals to the
extent necessary for the conduct of the Clinical Trial, and (b) complying with
all applicable GCPs as well as local government laws and regulations in the
conduct of the Clinical Trial.

 
 
10

--------------------------------------------------------------------------------

 
5.5  
Records, Audits and Inspections

 
5.5.1  
Each Party shall maintain records in relation to the conduct of the Clinical
Trial (appropriate to its role and responsibilities under this Agreement) in
accordance with GCP and applicable law; and the Parties shall retain such
records for the later of fifteen (15) years from the conclusion of the Clinical
Trial (however determined) or such longer period of time as may be required by
applicable law, including the record retention requirements of the United States
Food and Drug Administration.

 
5.5.2  
Each Party shall allow an independent auditor, appointed by mutual written
agreement of the Parties, during normal working hours and upon reasonable
written notice to inspect that portion of its facilities and records solely for
the purpose of auditing the Party’s compliance with GCP, GMP and applicable law
in relation to the manufacture and supply of the Investigational Medicinal
Product and/or the conduct of the Clinical Trial. Any such auditor shall be
accompanied by personnel of the audited Party at all times, shall be qualified
to conduct such audits and shall comply with all applicable rules and
regulations relating to facility security and health and safety.

 
5.5.3  
Each Party shall make its facilities and records available for inspection by
representatives of any Regulatory Authority in compliance with all applicable
laws. A Party shall notify the other Party within three (3) days of its receipt
of any correspondence, notice or any other indication whatsoever of Regulatory
Authority inspection, investigation or other inquiry, or other notice or
communication from any Regulatory Authority of any type, that could reasonably
be expected to affect the manufacture and supply of the Investigational
Medicinal Product and/or the conduct of the Clinical Trial in a material way.

 
5.5.4  
To the extent that any inspection, investigation or other inquiry pursuant to
Section 5.5.3 concerns the Investigational Medicinal Product supplied, or to be
supplied, or the conduct of the Clinical Trial, the affected Party shall invite
and allow representatives of the other Party to be present during the applicable
portions of any such inspection, investigation or other inquiry.  The affected
Party shall consult with the other Party with respect to any response to
observations and notifications received in connection with any such inspection,
investigation or other inquiry and will give the other Party an opportunity to
comment upon (which comments shall be considered by the affected Party in good
faith) any proposed response before it is submitted; provided, however, that
TEKMIRA shall not be required to disclose to or consult with OXFORD regarding
any manufacturing or equipment specifications, processes, methods or Know-How
covering the Investigational Medicinal Product.

 
5.6  
Variation

 
In the event that:
 
5.6.1  
any Regulatory Authority requires a Party to implement any changes to the
Clinical Trial that affects this Agreement;

 
5.6.2  
any Ethics Committee requires a Party to implement any changes to the Clinical
Trial that affects this Agreement;

 
5.6.3  
any changes to this Agreement are required in order to comply with changes to
applicable law; or

 
5.6.4  
any Party, in its reasonable opinion, considers it to be necessary to change
this Agreement to ensure: (a) the safety of Trial Subjects; (b) the scientific
validity of the Clinical Trial; or (c) that the conditions and principles of GCP
and/or cGMP are satisfied or adhered to in relation to the Clinical Trial

 
 
11

--------------------------------------------------------------------------------

 
the Parties shall not unreasonably withhold or delay agreement to such change or
its implementation; nor shall a Party impose unreasonable conditions (having
regard to the other terms of this Agreement) in implementing the change.  Any
revision to the Service Fees required by a variation pursuant to this Section
shall (to the extent possible) be calculated using the same or an equivalent
method to that which was used to calculate the Service Fees prior to such
change.
 
Article 6 Clinical Trial
 
6.1  
Protocol Development

 
6.1.1  
OXFORD and TEKMIRA will mutually agree upon the OXFORD Protocol, which will be
designed utilizing the TEKMIRA Protocol for instructions related to Product
administration.

 
6.1.2  
Once the parties have mutually agreed upon the OXFORD Protocol, if OXFORD wishes
to make further changes to the OXFORD Protocol after TEKMIRA’s approval has been
granted, TEKMIRA shall again have the right receive, review, comment and approve
in writing each new change.  In this latter case, TEKMIRA may only withhold
approval of the OXFORD Protocol for reasons relating to patient safety or data
integrity, as determined by changes in mode or rate of drug administration,
dosage, method of tracking and/or reporting patient adverse events, frequency or
nature of safety monitoring, inclusion criteria, exclusion criteria, use of
concomitant medications, randomization, stopping rules, use of placebo, or other
elements relating to patient care.

 
6.1.3  
TEKMIRA may, subject to Section 11.3.6 (return of Wellcome Trust funding),
decline to ship Investigational Medicinal Product and terminate this Agreement
in the event that the OXFORD Protocol or any further change thereto is not
approved by TEKMIRA.  If after shipment of the Investigational Medicinal
Product, the OXFORD Protocol or any further change thereto is not approved by
TEKMIRA, the Parties shall mutually terminate the Agreement, and subject to
Section 11.3.6 (return of Wellcome Trust funding) OXFORD shall promptly return
all Investigational Medicinal Product to TEKMIRA or destroy same and confirm
destruction in writing, at TEKMIRA’s sole election.

 
6.2  
Conduct of Clinical Trial

 
6.2.1  
The Parties acknowledge and agree that OXFORD shall be the Sponsor of the
Clinical Trial.

 
6.2.2  
Nothing in this Agreement shall prevent OXFORD or its Representatives from
taking appropriate urgent measures (including, if reasonably appropriate,
suspension of the Clinical Trial) in order to protect Trial Subjects against any
immediate hazard to their health or safety. If such measures are taken by OXFORD
or its Representatives, it shall as soon as reasonably practicable give written
notice to TEKMIRA of the measures taken and the circumstances giving rise to
those measures.

 
6.2.3  
Although OXFORD will conduct the Clinical Trial in accordance with Section 6.2.2
the Parties acknowledge and agree that OXFORD does not undertake that any work
carried out under or pursuant to this Agreement will lead to any particular
result, nor is the success of such work guaranteed.

 
6.2.4  
TEKMIRA shall provide to OXFORD such information and cooperation as OXFORD may
reasonably request to enable OXFORD to conduct the Clinical Trial.

 
6.3  
Personnel

 
6.3.1  
OXFORD shall use its reasonable endeavours to retain the services of the Chief
Investigator during the Term; and to ensure that all Personnel are appropriately
qualified by education, training and experience to perform the tasks given to
them.

 
 
12

--------------------------------------------------------------------------------

 
6.3.2  
OXFORD shall use its reasonable endeavours to ensure that the Chief Investigator
does not, during the Term, conduct any other clinical trial which might
adversely affect OXFORD’s ability to perform its obligations under this
Agreement.

 
6.3.3  
OXFORD shall promptly notify TEKMIRA if at any time during the Term the Chief
Investigator is unable or unwilling to continue the direction or supervision of
the Clinical Trial. Within sixty (60) days after such incapacity or expression
of unwillingness, OXFORD shall nominate a successor to be the Chief
Investigator. TEKMIRA shall not unreasonably decline to accept the nominated
successor, but if the successor is not acceptable to TEKMIRA on reasonable and
substantial grounds, then either Party may terminate this Agreement on ninety
(90) days’ written notice to the other Party.

 
6.4  
Ethical and Regulatory Approvals

 
6.4.1  
OXFORD and the Chief Investigator shall, subject to Section 6.4.2, be
responsible for obtaining all necessary Ethics Committee Opinions and Regulatory
Approvals. OXFORD shall provide to TEKMIRA written status reports on such
applications at reasonable intervals.

 
6.4.2  
TEKMIRA shall, in relation to the Investigational Medicinal Product, be
responsible for compiling the Investigational Medicinal Product
Dossier.  TEKMIRA shall grant OXFORD, permission to provide the applicable
Regulatory Authorities reference access to TEKMIRA’s Investigational Medicinal
Product Dossier in a timely manner sufficient to meet OXFORD’s obligations under
this Agreement.

 
6.4.3  
The Parties acknowledge and agree that OXFORD cannot: (a) start the Clinical
Trial or cause the Clinical Trial to be started; or (b) conduct the Clinical
trial; unless the conditions set out in Section 6.4.4 have been satisfied.

 
6.4.4  
The conditions referred to in Section 6.4.3 are:

 

 
(a)  
the receipt of the relevant Ethics Committee Opinion by OXFORD; and

 

 
(b)  
the receipt of the Regulatory Approval by OXFORD.

 
6.5  
Trial Sites

 
6.5.1  
OXFORD shall enter into Trial Site Agreements which set out the terms under
which OXFORD as Sponsor and each Trial Site shall collaborate in the performance
of the Clinical Trial.

 
6.5.2  
The Parties acknowledge that it may not be possible to accurately forecast the
recruitment of Trial Subjects, and that the number of Trial Sites may need to be
reviewed from time to time.

 
6.5.3  
OXFORD shall use its reasonable endeavours to select Trial Sites and
Investigators who are experienced in, or shall be trained in, the conduct of
clinical trials in the therapeutic field relevant to the Clinical Trial. OXFORD
shall provide to TEKMIRA written status reports on the Trial Sites appointed by
OXFORD at reasonable intervals.

 
6.5.4  
The responsibilities of a Trial Site are detailed in the Protocol and shall be
further detailed in the applicable Trial Site Agreement, which shall be
consistent with the terms of this Agreement and impose consistent obligations on
the Trial Sites.

 
6.6  
Data Protection

 
6.6.1  
The Parties acknowledge and agree that, notwithstanding any other provision
contained in this Agreement, OXFORD shall not, and shall procure that any
Representative of OXFORD does not, disclose any Personal Data of a Trial Subject
to TEKMIRA, except where strictly necessary and where permitted by applicable
law (including the DPA).

 
 
13

--------------------------------------------------------------------------------

 
6.6.2  
TEKMIRA undertakes, not to identify, or attempt to identify, a Trial Subject
from any information supplied to it by OXFORD or its Representatives under this
Agreement.

 
6.6.3  
The Parties shall (and shall ensure that their respective Representatives shall)
comply with the requirements of the DPA (and related legislation) in conducting
the Clinical Trial or otherwise in connection with this Agreement.

 
6.7  
Pharmacovigilance

 
6.7.1  
OXFORD, as Sponsor, shall be responsible for reporting all Safety Information in
relation to the Clinical Trial to the Regulatory Authority and/or the Ethics
Committee in accordance with applicable law.

 
6.7.2  
OXFORD shall report all Safety Information in relation to the Clinical Trial to
TEKMIRA as soon as reasonably practicable and, in any event, not later than the
date on which OXFORD reports any such Safety Information to the Regulatory
Authority or, as the case may be, the Ethics Committee.

 
6.7.3  
OXFORD shall, as soon as reasonably practical, during and after the conclusion
of the Clinical Trial (however determined), provide TEKMIRA with access to all
Safety Information and other data relating to Adverse Reactions (collected in
accordance with the Protocol) in relation to the Clinical Trial (including the
right to make copies) to the extent necessary for TEKMIRA’s preparation of the
DSUR and for regulatory purposes only.

 
6.7.4  
TEKMIRA shall, during the Term, promptly report to OXFORD all Safety Information
relating to other clinical trials that test or use the Investigational Medicinal
Product which it has contributed to the Clinical Trial and for which OXFORD is
not the Sponsor.

 
6.7.5  
TEKMIRA shall, in relation to the Investigational Medicinal Product, be
responsible for compiling the DSUR during the Term and thereafter in relation to
the DSUR required at the end of the then current reporting year.  TEKMIRA shall
provide each DSUR to OXFORD in a timely manner sufficient to meet OXFORD’s
obligations under applicable law.

 
6.8  
Insurance

 
OXFORD, as Sponsor,  shall have, and maintain in place for the Term and for a
period of five years thereafter, an insurance policy to provide legal liability
compensation for injury caused to a Trial Subject by participation in this
Clinical Trial. TEKMIRA confirms that it shall have, and maintain in place for
the Term and for a period of five years thereafter, adequate insurance related
to its liabilities under this Agreement, in particular as regards the
Manufacture and supply of the Investigational Medicinal Product.
 
Article 7 Intellectual Property
 
7.1  
Background IP

 
7.1.1  
Nothing in this Agreement shall affect the ownership of any Background
IP.  Without limiting the generality of the foregoing, OXFORD acknowledges and
agrees that all materials, information and Confidential Information disclosed
and/or supplied by TEKMIRA or its Representatives to OXFORD or OXFORD’s
Representatives are the exclusive property of TEKMIRA (collectively, “TEKMIRA
IP”) and that TEKMIRA shall retain all right, title and interest, including all
Intellectual Property rights in and to such TEKMIRA IP.

 
 
14

--------------------------------------------------------------------------------

 
7.1.2  
Each Party grants to the other Party a non-exclusive, worldwide, royalty-free
license under its Background IP solely to the extent provided by a Party for use
within the Clinical Trial and necessary for the other Party to perform its
obligations under this Agreement. The license granted under this Section 7.1.2
shall be sub-licensable solely to the extent necessary for the conduct of the
Clinical Trial in accordance with this Agreement.

 
7.2  
Arising IP

 
7.2.1  
All Arising IP shall be owned by OXFORD, except that all TEKMIRA Arising IP
shall be owned by TEKMIRA.

 
7.2.2  
OXFORD shall disclose in writing to TEKMIRA all TEKMIRA Arising IP of which
OXFORD becomes aware, promptly but no later than fourteen (14) days following
OXFORD becoming aware of same and shall assign and cause its Representatives to
assign to TEKMIRA without additional consideration, all right, title and
interest in and to TEKMIRA Arising IP.

 
7.2.3  
OXFORD hereby grants to TEKMIRA, subject to Section 7.2.4, a non-exclusive,
worldwide, perpetual, fully paid-up, royalty-free, sublicensable license under
all Arising IP conceived or reduced to practice by OXFORD or its
Representatives, for its own internal research and regulatory filings.  If this
Agreement is terminated for TEKMIRA’s material breach, this licensee will
automatically terminate.

 
7.2.4  
Subject to TEKMIRA calling for (in writing) and completing a license agreement
within six months after the completion of the Clinical Trial (or by such other
date as the Parties may agree), the OXFORD is willing to grant to TEKMIRA a
license to make, have made, use and market products and services derived from
the Arising IP. Subject to Section 7.2.6, the license would be exclusive. Under
such license, TEKMIRA would agree to pay:

 

 
(a)  
a reasonable proportion of all up front, milestone and other payments received
by TEKMIRA and attributable in whole or in part to Arising IP;

 

 
(b)  
reasonable royalties based on the net selling prices of all licensed products
(that is to say, all products and services marketed by TEKMIRA or TEKMIRA’s
sub-licensees and derived from, produced by, or containing Arising IP); and

 

 
(c)  
reasonable royalties on any cross licensing and other non-monetary compensation
received by TEKMIRA from the exploitation of Arising IP.

 
The remaining terms of the license would be settled between the Parties in good
faith negotiations: if at any point they were unable to agree, the point in
dispute would be settled in London by an arbitrator. The arbitrator would be a
barrister specializing in intellectual property law, who had no prior
association with either Party or was otherwise acceptable to both Parties. He or
she would be nominated for the purpose by the then Chairman of the General
Council of the Bar. OXFORD may fulfil its obligations under Section 7.2.4
through its technology transfer company, Isis Innovation Limited, and may take
such actions (including in respect of the Arising IP) as may be necessary or
desirable for this purpose.
 
7.2.5  
TEKMIRA hereby grants to OXFORD and each Consortium Collaborator, a
non-exclusive, worldwide, perpetual, fully paid-up, royalty-free, sublicensable
license under all TEKMIRA Arising IP (a) during the Clinical Trial, and (b) for
any future administration of Investigational Medicinal Product supplied by
TEKMIRA or TEKMIRA’s licensees or designees.  If this Agreement is terminated
for OXFORD’s material breach, this licensee will automatically terminate.

 
7.2.6  
The University and its Representatives shall have the irrevocable right in
perpetuity to use any and all Arising IP for Academic and Research Purposes and
for the purpose of Clinical Patient Care.

 
 
15

--------------------------------------------------------------------------------

 
7.3  
Perfection of Ownership Rights

 
7.3.1  
OXFORD agrees to and shall cause each Consortium Collaborator to:

 

 
(a)  
report to TEKMIRA all TEKMIRA Arising IP created, conceived or reduced to
practice by it or its Representatives as a result of conducting the Clinical
Trial within fourteen (14) days of becoming aware of such discoveries or
inventions;

 

 
(b)  
cooperate and cause its Representatives to cooperate with TEKMIRA, at TEKMIRA’s
expense, in perfecting TEKMIRA’s ownership and other proprietary rights in
respect of any TEKMIRA Arising IP to which TEKMIRA is entitled pursuant to this
Article 7; and

 

 
(c)  
execute, assign and deliver, and cause its Representatives to execute, assign
and deliver to TEKMIRA, at TEKMIRA’s expense, any documents and any other
instruments of conveyance and transfer that TEKMIRA may reasonably require with
respect to TEKMIRA’s rights to TEKMIRA Arising IP under this Article 7.

 
Article 8 Confidentiality
 
8.1  
Confidentiality Obligations

 
8.1.1  
OXFORD acknowledges and agrees that (a) all information provided by TEKMIRA in
confidence to OXFORD or OXFORD’s Representatives under the Non-Disclosure
Agreement constitutes TEKMIRA Confidential Information for the purposes of this
Agreement, and (b) the provisions of this Article 8 shall apply to all TEKMIRA
Confidential Information received by OXFORD or its Representatives on or after
the effective date of the Non-Disclosure Agreement.

 
8.1.2  
Each Party (the “Receiving Party”) will keep all Confidential Information
received from the other Party (the “Disclosing Party”) in confidence for a
period of seven (7) years from the date of receipt thereof and will not, without
the Disclosing Party’s prior written consent, disclose any of the Disclosing
Party’s Confidential Information to any person or entity, except to those of its
Representatives who (i) require such Confidential Information for the
performance of this Agreement or the conduct of the Clinical Trial, (ii) are
made aware of the confidential nature of the Confidential Information, and (iii)
are bound by obligations of confidentiality with regard to any Confidential
Information received.  Each Party shall remain liable for the uses and
disclosures of its Representatives.

 
8.1.3  
The obligation of confidentiality set out in Section 8.1.2 shall not apply to
information that:

 

 
(a)  
is already in the Receiving Party's or any of its Representatives’ possession at
the time of disclosure, as can be demonstrated by the Receiving Party by written
records;

 

 
(b)  
is or later becomes part of the public domain other than as a consequence of a
breach of an obligation of confidentiality owed to the Disclosing Party by the
Receiving Party;

 

 
(c)  
is received from a third party having no obligations of confidentiality to the
Disclosing Party;

 

 
(d)  
is independently developed by the Receiving Party or any of its Representatives
as can be demonstrated by the Receiving Party by written records; or

 

 
(e)  
is required by law or regulation to be disclosed by the Receiving Party,
provided that as far as legally possible the Receiving Party shall first have
given notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to oppose such disclosure and if disclosed, the Confidential
Information disclosed shall be limited to that Confidential Information which is
legally required to be disclosed in response to such law or regulation.

 
 
16

--------------------------------------------------------------------------------

 
A combination of features will not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain or in the
possession of the Receiving Party unless the combination itself is in the public
domain or in the possession of the Receiving Party.
 
8.1.4  
If OXFORD receives a request under the FOI Legislation to disclose any
information which, under this Agreement, is TEKMIRA’s Confidential Information,
it will notify TEKMIRA and will consult with TEKMIRA. TEKMIRA will respond to
OXFORD within seven (7) Business Days after receiving OXFORD’s notice if that
notice requests them to provide information to assist OXFORD to determine
whether or not an exemption in the FOI Legislation applies to the information
requested under the FOI Legislation.

 
8.1.5  
The Receiving Party may disclose the Disclosing Party’s Confidential Information
to the extent such Confidential Information is specifically required to be
disclosed to the Ethics Committee or the Regulatory Authority. The Parties
acknowledge that there is a general understanding that any such Ethics Committee
and Regulatory Authority will keep information submitted to it confidential, and
the Receiving Party shall mark any of the Disclosing Party’s Confidential
Information disclosed in accordance with this Section 8.1.5 as “confidential”,
but each Party accepts that the Receiving Party would be unable to impose any
specific obligations upon such bodies.

 
8.1.6  
The Parties acknowledge and agree that the Protocol shall not be regarded as
Confidential Information under this Agreement.

 
8.2  
Publication

 
Subject to the provisions of Section 8.2.3, the Parties agree as follows:
 
8.2.1  
TEKMIRA shall not prevent or hinder any registered student of OXFORD from
submitting for a degree of OXFORD a thesis based on the Results, the examination
of such a thesis by examiners appointed by OXFORD, or the deposit of such a
thesis in accordance with the relevant procedures of OXFORD provided that
TEKMIRA Confidential Information, TEKMIRA Arising IP and TEKMIRA IP receive the
protections afforded under Article 7 (Intellectual Property) and Article 8
(Confidential Information);

 
8.2.2  
in accordance with normal academic practice, all Personnel shall be permitted to
publish the Results following the procedures laid down in Section 8.2.3;

 
8.2.3  
subject to Section 8.2.7 below, where OXFORD, any registered student of OXFORD
or any Personnel wishes, during the Term and for a period of three (3) years
after, to submit for publication the Results, OXFORD will submit details of such
Results to TEKMIRA in writing not less than ten (10) days in advance of the
submission for publication. TEKMIRA may require OXFORD to (a) delay submission
for publication if, in TEKMIRA’s reasonable opinion, such delay is necessary in
order to seek patent or similar protection for the TEKMIRA Arising IP subsisting
in such Results and/or (b) to redact any TEKMIRA Confidential Information or
TEKMIRA IP. A delay imposed on submission for publication as a result of a
requirement made by TEKMIRA shall not last longer than is absolutely necessary
to seek the required protection, and therefore shall not exceed one (1) month
from the date of receipt of OXFORD’s notice to publish, although OXFORD will not
unreasonably refuse a request from TEKMIRA for additional delay in the event
that the property rights of TEKMIRA would otherwise be lost. Notification of the
requirement for delay in submission for publication must be received by OXFORD
within thirty (30) days after the receipt of the notice to publish by TEKMIRA,
failing which OXFORD, its registered students and its Personnel shall be free to
assume that TEKMIRA has no objection to the proposed publication.  OXFORD shall
provide TEKMIRA a final copy of any pre-publication material to confirm the
redaction of TEKMIRA Confidential Information or TEKMIRA IP required by TEKMIRA;

 
 
17

--------------------------------------------------------------------------------

 
8.2.4  
OXFORD shall register the Clinical Trial on a free-to-user, open access clinical
trial databases (e.g. http://www.clinicaltrials.gov.uk) prior to the enrolment
of the first Trial Subject. OXFORD shall use its reasonable endeavours to
maintain and update the information on such database, as required, during the
course of the Clinical Trial;

 
8.2.5  
the Parties shall comply with recognized standards concerning publication and
authorship, including the Uniform Requirements for Manuscripts Submitted to
Biomedical Journals issued by the International Committee of Medical Journal
Editors;

 
8.2.6  
in accordance with the Funding terms and conditions, the Parties agree that all
publications made of the Results of the Clinical Trial shall include the
statement that “This work was supported by the Wellcome Trust and Tekmira
Pharmaceuticals Corporation”; and

 
8.2.7  
OXFORD and TEKMIRA acknowledge and agree that it is necessary for Results and
data arising from the Clinical Trial to be made publicly available as soon as
reasonably possible in recognition of the international public interest, and
immediately provided to the relevant authorities and organizations involved in
the implementation of responses to the current outbreak of Ebola Virus Disease,
for the purposes of facilitating and informing such responses. OXFORD shall make
relevant Results arising from the Clinical Trial (excluding Confidential
Information provided by TEKMIRA, unless with TEKMIRA’s express advance consent)
available to other research institutions and researchers engaging in research
into Ebola Virus Disease as soon as reasonably possible (ideally on a “real time
basis”), but always in accordance with the Applicable Requirements. OXFORD and
TEKMIRA shall discuss such disclosures in advance and OXFORD shall take
TEKMIRA’s reasonable comments into consideration prior to making any such
disclosure.

 
8.3  
No License

 
Except as expressly set forth in this Agreement neither Party will obtain any
interest in the other Party’s Confidential Information or Intellectual
Property.  OXFORD acknowledges and agrees that it does not acquire a license or
any other right and that it shall notify each Consortium Collaborator in writing
that they shall not acquire a license or any other right, to TEKMIRA
Confidential Information except for the limited purpose of carrying out its
rights and obligations under this Agreement and that such limited,
non-exclusive, license will expire upon the completion of the Clinical Trial.
 
8.4  
Return of Confidential Information

 
8.4.1  
Within thirty (30) days following the completion of the Clinical Trial, OXFORD
and each Consortium Collaborator will return to TEKMIRA or destroy and certify
destruction in writing, at TEKMIRA’s sole discretion, all Confidential
Information of TEKMIRA, including, to the extent practicable, all such
information that is electronically stored by OXFORD or any Consortium
Collaborator, all reproductions thereof.

 
8.4.2  
To the extent it is required to do so under applicable laws or in order to
ensure compliance with this Agreement, OXFORD and each Representative involved
in the conduct of the Clinical Trial may retain one copy of TEKMIRA Confidential
Information, provided that such copy is used or accessed solely for the purposes
of determining OXFORD and such Representative’s compliance with applicable laws
and with this Agreement

 
Article 9 Representations, Warranties  and  Covenants
 
9.1  
Mutual Representations and Warranties

 
Each Party represents and warrants that
 
 
18

--------------------------------------------------------------------------------

 
9.1.1  
it has the full power and right to enter into this Agreement and that there are
no outstanding agreements, assignments, licenses, encumbrances or rights held by
other parties, private or public, inconsistent with the provisions of this
Agreement;

 
9.1.2  
the Person executing this Agreement on its behalf has the full power and
authority to enter into this Agreement on its behalf; and

 
9.1.3  
it shall comply with all applicable laws in the performance of this Agreement.

 
9.2  
Individual Representations and Warranties

 
9.2.1  
TEKMIRA represents, warrants, and covenants to OXFORD that all Services shall be
performed in compliance with cGMP requirements.

 
9.2.2  
OXFORD represents, warrants, and covenants to TEKMIRA that OXFORD shall (a)
comply with GCP and all local laws and regulations governing the conduct of the
Clinical Trial, and (b) notify each Consortium Collaborator that each of them
has the obligation to comply with GCP and all local laws and regulations
governing the conduct of the Clinical Trial.

 
9.3  
Disclaimers

 
9.3.1  
OXFORD makes no representation or warranty that advice or information given by
the Chief Investigator or any other Personnel, or the content or use of any
Results provided in connection with the Clinical Trial, will not constitute or
result in infringement of third-party rights.

 
9.3.2  
OXFORD accepts no responsibility for any use which may be made of any work
carried out under or pursuant to this Agreement, or of the Results, nor for any
reliance which may be placed on such work or Results, nor for advice or
information given in connection with them.

 
9.3.3  
TEKMIRA makes no representations or warranties, express or implied, either in
fact or by operation of law, by statute or otherwise, and specifically disclaims
any and all implied or statutory warranties, including without limitation, any
warranty of merchantability or fitness for a particular purpose, efficacy of the
Investigational Medicinal Product or Infusion Kits, or warranty of
non-infringement.

 
9.4  
No Implied Warranties

 
EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 8, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS
ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EFFICACY OF THE
DRUG KIT, OR WARRANTY OF NON-INFRINGEMENT.
 
Article 10 LIABILITY
 
10.1  
OXFORD

 
OXFORD shall, subject to Section 10.2, indemnify TEKMIRA and its Representatives
(each, a “TEKMIRA Indemnitee”) against any and all claims, actions or demands,
damages, costs and expenses (including any settlements or ex gratia payments
made with the consent of OXFORD and any court costs and reasonable legal fees)
incurred by TEKMIRA in connection with any claim made or brought (whether
successfully or otherwise) by a Trial Subject (or their dependents) that result
from any personal injury (including death) to a Trial Subject arising out of or
related to the administration of the Investigational Medicinal Product or any
clinical intervention or procedure provided for or required by the Protocol to
which the Trial Subject would not otherwise have been exposed but for their
participation in the Clinical Trial, except to the extent the same is caused by
the negligent or wrongful acts or omissions or breach of statutory duty of any
TEKMIRA Indemnitee or a breach of their obligations under this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
10.2  
TEKMIRA

 
TEKMIRA shall, subject to Section 10.1, indemnify OXFORD and its Representatives
(each, an “OXFORD Indemnitee”)against any and all claims, actions or demands,
damages, costs and expenses (including any settlements or ex gratia payments
made with the consent of TEKMIRA and any court costs and reasonable legal fees)
incurred by OXFORD, the Trial Sites and the Representatives in connection with
any claim made or brought (whether successfully or otherwise) by a Trial Subject
(or their dependents) that result from the Investigational Medicinal Product
supplied by TEKMIRA and its failure to comply with any requirement of this
Agreement, GMP and/or applicable law, except to the extent that the same is
caused by the negligence, wrongful acts or omissions or breach of statutory duty
of any OXFORD Indemnitee.
 
10.3  
Conditions

 
10.3.1  
The indemnities set out in Section 10.1 and Section 10.2 shall not apply to any
such claim or proceedings:

 

 
(a)  
unless as soon as reasonably practicable following receipt of notice of such
claim or proceedings, the Indemnified Person shall have notified the
indemnifying Party in writing of it and shall, upon the indemnifying Party’s
request and at that indemnifying Party’s cost, have permitted the indemnifying
Party to have full care and control of the claim or proceedings using legal
representation of its own choosing; or

 

 
(b)  
if the Indemnified Person shall have made any admission in respect of such claim
or proceedings or taken any action relating to such claim or proceedings
prejudicial to the defence of it without the written consent of the indemnifying
Party (such consent not to be unreasonably withheld or delayed), provided that
no Indemnified Person shall be deemed to be in breach of this condition by any
statement properly made by the Indemnified Person in connection with the
operation of the Indemnified Person’s internal complaint procedures, accident
reporting procedures, or disciplinary procedures, or where such a statement is
required by law.

 
10.3.2  
The indemnifying Party shall, in relation to any claim or proceedings it has
assumed care and control of under Section 10.3.1(a):

 

 
(a)  
keep the Indemnified Pperson fully informed of the progress of any claim or
proceedings;

 

 
(b)  
consult fully with the Indemnified Person on the nature of any defence to be
advanced; and

 

 
(c)  
not, without the prior written consent of the Indemnified Person (such consent
not to be unreasonably withheld or delayed), enter into any settlement or
compromise of such claim or proceedings which: (a) would result in injunctive or
other relief being imposed against an Indemnified Person; or (b) does not
include as an unconditional term the giving by the claimant to all applicable
Indemnified Persons of a release from liability in relation to such claim or
proceedings.

 
10.3.3  
Each Party shall use its reasonable endeavours to inform the other Party
promptly of any circumstances that are likely to give rise to a claim or
proceedings in respect of which it may be entitled to indemnification under
Section 10.1 or Section 10.2; and shall keep the other Party reasonably informed
of developments in relation to any such claim or proceedings, even where the
Party does not intend to make a claim under Section 10.1 or Section 10.2.

 
 
20

--------------------------------------------------------------------------------

 
10.3.4  
Each Party shall give to the indemnifying Party such assistance as it may
reasonably require for the conduct and prompt handling of any such claim or
proceedings.

 
10.3.5  
Nothing in Section 10.1 or Section 10.2 shall restrict or limit an Indemnified
Person’s general obligation at law to mitigate a loss it may suffer or incur as
a result of an event that gives rise to a claim under Section 10.1 or Section
10.2.

 
10.4  
LIMITATION OF LIABILITY

 
10.4.1  
OTHER THAN AS EXPRESSLY SET OUT IN THIS AGREEMENT, AND SUBJECT TO SECTIONS
10.4.3 AND 10.4.4, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT
LOSS OR FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES SUFFERED
BY THE OTHER PARTY, WHETHER SUCH LOSS ARISES FROM BREACH OF A DUTY IN CONTRACT,
TORT, UNDER STATUTE OR IN ANY OTHER WAY INCLUDING, WITHOUT LIMITATION, LOSS
ARISING FROM NEGLIGENCE, DEFAULT, BREACH OF DUTY, PRODUCT LIABILITY, STRICT
LIABILITY, NON-DELIVERY, DELAY IN DELIVERY OR DEFECTS OR ERRORS IN THE WORK
UNDERTAKEN PURSUANT TO THE TERMS OF THIS AGREEMENT, OR IN CONNECTION WITH ANY
OTHER CLAIM REGARDLESS OF WHETHER ANY OTHER REMEDY PROVIDED HEREIN FALLS.

 
10.4.2  
Each Party undertakes to make no claim in connection with this agreement or its
subject matter against the other’s employees (apart from claims based on fraud
or deliberate default). This undertaking is intended to give protection to
individuals: it does not prejudice any right which either Party might have to
claim against the other. The benefit conferred by this provision is intended to
be enforceable by the persons referred to in it.

 
10.4.3  
The maximum liability (other than as regards obligations to make payments under
Article 4) of each Party to the other Party under or otherwise in connection
with this Agreement or its subject matter shall not exceed £2,500,000 together
with interest on the balance of such moneys from time to time outstanding,
accruing from day to day at the Barclays Bank plc Base Rate from time to time in
force and compounded annually as at 31 December. For the avoidance of doubt the
indemnities set out in Section 10.1 shall be subject to the cap set out in this
Section 10.4.3 of this Agreement.

 
10.4.4  
Nothing in this Agreement limits or excludes a Party’s liability for: (a) death
or personal injury resulting from its negligence; (b) any fraud or fraudulent
misrepresentation; or (c) any sort of other liability which, by law, cannot be
limited or excluded.

 
Article 11 Term and Termination
 
11.1  
Term

 
This Agreement will commence as of the Effective Date and shall continue in
force until the earlier of (a) termination by either Party as provided herein or
(b) completion of the Clinical Trial (the “Term”).
 
11.2  
Cancellation or Termination by OXFORD

 
11.2.1  
OXFORD acknowledges that TEKMIRA must commit considerable resources in advance
of Manufacturing the Investigational Medicinal Product and supplying the
Infusion Kits by purchasing raw materials and components, and allocating lab
space, time, equipment and human resources. Accordingly, if OXFORD cancels
delivery of Investigational Medicinal Product and/or Infusion Kits, or
terminates this Agreement for reasons other than TEKMIRA’s material breach of
this Agreement, TEKMIRA shall have the right to retain all Investigational
Medicinal Product and Infusion Kits under production and not yet shipped. For
clarity, this right of TEKMIRA to retain or to have Investigational Medicinal
Product returned for its exclusive use, is in addition to and not in
substitution of TEKMIRA’s right to retain the Deposit, and any such use by
TEKMIRA shall be subject to prior discussion with OXFORD and the Wellcome Trust
(with Wellcome Trust approval being necessary prior to TEKMIRA’s use of the
returned or retained Investigational Medicinal Product).

 
 
21

--------------------------------------------------------------------------------

 
11.2.2  
OXFORD shall have the right to reject any shipment of the Investigational
Medicinal Product or Infusion Kits that does not conform with the requirements
of this Agreement in all material respects. OXFORD shall not be required to pay
any invoice with respect to any shipment of the Investigational Medicinal
Product or the Infusion Kits properly rejected pursuant to this Section 11.2.2.
At OXFORD's option, OXFORD shall be entitled either:

 

 
(a)  
to a refund of all Service Fees paid by the University with respect to such
rejected shipment (including the Deposit); or

 

 
(b)  
to require TEKMIRA to replace such rejected shipment at no additional cost to
OXFORD.

 
11.2.3  
In the event that OXFORD selects the option under Section 11.2.2(b) with respect
to any shipment of the Investigational Medicinal Product or the Infusion Kits:

 

 
(a)  
TEKMIRA shall replace the rejected shipment as soon as reasonably practicable
after the rejection; and

 

 
(b)  
TEKMIRA shall provide OXFORD with updated delivery information (including
estimated delivery dates of replacement product) upon it becoming available.

 
11.3  
Termination for Cause

 
11.3.1  
Either Party may terminate this Agreement:

 

 
(a)  
for the other Party’s material or persistent breach of this Agreement. Prior to
any such termination the Party seeking to terminate shall give the other Party
thirty (30) days prior written notice of its intention to so terminate, which
notice will set forth the default(s) which form the basis for such termination.
If the defaulting Party fails to correct such default(s) within the thirty (30)
day notice period, this Agreement shall automatically terminate;

 

 
(b)  
with immediate effect on giving written notice to the other Party, if the other
Party becomes insolvent, or if an order is made or a resolution is passed for
its winding up (except for the purpose of solvent amalgamation or
reconstruction), or if an administrator, administrative receiver or receiver is
appointed over the whole or any part of the other Party’s assets, or if the
other Party makes an arrangement with its creditors.

 
11.3.2  
If the application of the Chief Investigator or, as the case may be, OXFORD in
relation to the Ethics Committee Opinion and/or the Regulatory Authority is
finally rejected, and there is no possibility of appeal against such rejection,
either Party may terminate this Agreement with immediate effect by giving
written notice to the other Party.

 
11.3.3  
If, at any time during the Term, the Ethics Committee Opinion and/or the
Regulatory Approval is suspended, revoked or otherwise terminated, and there is
no possibility of appeal against such suspension, revocation or termination,
either Party may terminate this Agreement with immediate effect by giving
written notice to the other Party.

 
 
22

--------------------------------------------------------------------------------

 
11.3.4  
This Agreement may be terminated by either Party with immediate effect by giving
written notice to the other Party if it has reasonable and substantial grounds
for believing the Clinical Trial should cease in the interests of the health and
safety of the Trial Subjects or Representatives working in such Clinical Trial.

 
11.3.5  
The provisions of this Section 11.3 are without prejudice to Section 5.1.3 or
any other rights a Party may have to terminate this Agreement.

 
11.3.6  
[***].

 
11.4  
Other Remedies

 
Section 11.3 will not be exclusive and will not be in lieu of any other remedies
available to a Party hereto for any default hereunder on the part of the other
Party.
 
11.5  
Continuing Obligations

 
Termination of this Agreement for any reason will not relieve the Parties of any
obligation accruing prior thereto and any obligations hereunder and will be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach of the provisions of this Agreement.
 
11.6  
Alternate Remedies

 
Nothing in this Agreement shall be deemed as preventing either Party from
seeking specific performance, injunctive or other equitable relief or any other
provisional remedy from any court having jurisdiction over the Parties and the
subject matter of the Dispute as necessary to protect the name, Confidential
Information or Intellectual Property belonging to either Party or their
respective Representatives without proof of actual damages and without the
posting of bond or security for costs.
 
Article 12 General Provisions
 
12.1  
Publicity and Advertising

 
Neither Party will use the other Party’s name or the name of any member of that
Party’s personnel in any advertising, packaging, promotional material, or any
other publicity without the prior written approval of the other Party.
 
12.2  
Amendment

 
This Agreement may be amended or modified only in writing signed by the Parties.
 
12.3  
Assignment and Subcontracting

 
The rights and obligations covered hereunder are personal to each Party hereto
and for this reason this Agreement will not be assignable by either Party in
whole or in part, without the prior written consent of the other Party in each
instance; provided, however, that the restriction contained herein will in no
way limit the rights of TEKMIRA to assign or appoint as its agent for any
purpose of this Agreement any Affiliates or assign such rights to any Person or
entity that purchases or licenses all or substantially all of the assets of
TEKMIRA or its Affiliate or acquires or is combined with TEKMIRA in a merger or
some other form of business combination. This Agreement will be binding upon and
will enure to the benefit of the Parties hereto and to any permitted assignee or
successor of either Party. Subject to other provisions of this Section 12.3, if
one Party validly assigns any or all of its obligations hereunder, such
assigning Party agrees to remain bound by all of its responsibilities and
obligations hereunder. Any and all assignments of this Agreement or any interest
herein not made in accordance with this Section 12.3 will be void ab initio.
 
 
23

--------------------------------------------------------------------------------

 
12.4  
Counterparts

 
This Agreement may be executed in counterparts with the same effect as if both
Parties had signed the same document. Both counterparts shall be construed
together and shall constitute one and the same agreement. This Agreement may be
executed by the Parties and transmitted by facsimile transmission or PDF copy,
and if so executed and transmitted this Agreement shall be for all purposes as
effective as if the Parties had delivered an executed original Agreement.
 
12.5  
Entire Agreement and Exhibits

 
This Agreement constitutes the entire agreement of the Parties, superseding any
and all previous agreements, whether oral or written, as to any purchase of
Investigational Medicinal Products or Services.  Each Exhibit is incorporated by
reference and made a part of this Agreement.
 
12.6  
Force Majeure

 
If either Party is prevented from complying, either totally or in part, with any
of the terms or provisions set forth herein by reason by circumstances beyond
its reasonable control (“force majeure”), including, by way of example and not
of limitation, fire, flood, explosion, storm, riot, war, rebellion, accidents,
acts of God, acts of governmental agencies or instrumentalities, inability to
acquire sufficient raw materials, failure of suppliers or any other cause or
externally induced casualty beyond its reasonable control, whether similar to
the foregoing contingencies or not, said Party will provide written notice of
same to the other Party. Said notice will be provided within seven (7) days of
the occurrence of such event and will identify the requirements of this
Agreement or such of its obligations as may be affected, and to the extent so
affected, said obligations will be suspended during the period of such
disability. The Party prevented from performing hereunder will use commercially
reasonable efforts to remove such disability and will continue performance of
the affected obligations whenever such causes are removed provided that the
Party will throughout the period of disability continue performance of the
non-affected obligations. The Party so affected will give to the other Party a
good faith estimate of the continuing effect of the force majeure condition and
the duration of the affected Party’s non-performance. If the period of delay or
non-performance continues for thirty (30) days, the Party not affected may
terminate this Agreement by giving fourteen (14) days’ written notice to the
affected Party.
 
12.7  
Further Acts

 
Both Parties hereby undertake to do such further acts and take such steps as may
be reasonably required to implement the intent of this Agreement.
 
12.8  
Governing Law

 
This Agreement will be governed and construed in accordance with the laws of
England and Wales, excluding any choice of law rules that may direct the
application of the law of another jurisdiction.
 
12.9  
Sale of Goods

 
The application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods is expressly excluded with respect to this
Agreement.
 
12.10  
Notice

 
Notices provided under this Agreement to be given or served by either Party on
the other will be given in writing and served personally, by prepaid registered
mail, return receipt requested, by a reputable courier company or by means of
facsimile to the following respective addresses or to such other addresses as
the Parties may hereafter advise each other in writing. Each such notice shall
be deemed delivered (i) on the date delivered if by personal delivery, (ii) on
the date telecommunicated if by facsimile, and (iii) on the date upon which the
return receipt is signed or delivery is refused, as the case may be, if mailed.
 
 
24

--------------------------------------------------------------------------------

 
To OXFORD:


University of Oxford                                                 Tel:  +44
(0) 1865 572201
NDM Research Building                                          Fax: +44 (0) 1865
572215
Old Road Campus, Roosevelt Dr.                           Attention: Principal
Investigator and
Oxford, 0X3
7FZ                                                        Department
Administrator
United Kingdom


And


University of Oxford                                                 Tel: 01865
270138
Legal Services Office                                                Fax: 01865
280569
Wellington Square,                                                   Attention:
Director of Research Services
Oxford OX1 2JD
United Kingdom


 
To TEKMIRA:


Tekmira Pharmaceuticals Corporation                   Tel:  +1 (604) 419-3205
100-8900 Glenlyon Parkway                                     Fax: +1 (604)
419-3201
Burnaby, B.C. V5J
5J8                                               Attention:  Sr. VP Business
Development
Canada


 
12.11  
Severability

 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective while this Agreement
remains in effect, the legality, validity and enforceability of the remaining
provisions will not be affected thereby.
 
12.12  
Waiver

 
No delay or waiver on the part of TEKMIRA or OXFORD in exercising any right,
power or privilege hereunder will operate as a waiver of either TEKMIRA or
OXFORD of any right, power or privilege hereunder nor will any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
12.13  
Survivorship

 
Expiration or termination of this Agreement for any reason will not relieve
either party of any obligation accruing prior to such expiration or termination
or of any rights and obligations of the parties that by their terms survive
termination or expiration of this Agreement, including the provisions of Article
1, Sections 3.1, 3.4.2, 4.1.2, 4.1.6,  5.4, 5.5,  Sections 6.6, 6.7, 6.8,
Article 7 , Article 8, Sections 9.3 and 9.4, Article 10, Article 11, and Article
12 of this Agreement.
 
 
25

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, duly authorized Representatives of the Parties have executed
this Agreement on the date first above written.
 


The Chancellor Masters and Scholars of the University of Oxford
 


By:__________________________________                                      
    By:__________________________________

(signature)                                                                                                        
   (signature)
 


Name:________________________________                                           By:__________________________________

(print
name)                                                                                                          (print
name)


 
Title:_________________________________                                           Title:_________________________________
 
 
Acknowledged by Chief Investigator




By:_________________________________
(signature)


Name:______________________________
(print name)


 


 
Tekmira Pharmaceuticals
Corporation
(on behalf of itself and its Affiliate,
Protiva Biotherapeutics, Inc.)




By:__________________________________                                          
By:__________________________________
(signature)                                                                                                        
(signature)
 


Name:________________________________                                          
Name:________________________________
(print
name)                                                                                              
       (print name)


 
Title:_________________________________                                           Title:_________________________________
 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT 1.1.34 CONTENT OF INFUSION KIT




One Infusion Kit, intended for single use only, is required for each
administration of TKM-Ebola, and contains filters, needles, syringes, IV bags,
and shipping bins.












 
27

--------------------------------------------------------------------------------

 
EXHIBIT 1.1.38INVESTIGATIONAL MEDICINAL PRODUCT DESCRIPTION




 
TKM-130803 Product Description
 


[***]










 
28

--------------------------------------------------------------------------------

 
EXHIBIT 3.3.1 DELIVERY


 
·
Shipment of Investigational Medicinal Product and Infusion Kits will be made in
two (2) lots;

 
·
Shipments will only be made following TEKMIRA’s receipt of OXFORD’s written
shipping details as follows:

 
(a)
the relevant VAT number of the recipient for customs purposes;

 
(b)
full details of the shipment destination address; and

 
(c)
the personal name and mobile phone number of the individual authorized to
receive such shipments;

 
(together, the “Shipping Details”).

 
·
Subject to TEKMIRA having received OXFORD’s Shipping Details on or before
December 10, 2014, the first lot will be shipped on December 15, 2014 and the
second lot will be shipped on January 3, 2015.

 
·
If TEKMIRA receives OXFORD’s Shipping Details after December 10, 2014, TEKMIRA
will ship the first lot within ten (10) Business Days, and the second lot within
fifteen (15) Business Days, following receipt of OXFORD’s Shipping
Details.  Notwithstanding anything to the contrary in the foregoing, for
security of shipment receipt and handling, no lots will be shipped between the
dates of December 16, 2014 and January 2, 2015 inclusive.

 
·
TEKMIRA shall not be liable for any delays arising from national or
international government, customs or courier interactions.


 
 
29

--------------------------------------------------------------------------------

 
EXHIBIT 5.3.1 STABILITY STUDY PARAMETERS




Three lots will be set aside for stability testing as follows:


·
[***]

 
·
[***]

 
·
[***]

 
 
 
30

--------------------------------------------------------------------------------